Hughes, J., (after stating the facts.) We cannot see that the appellee had any lien upon the two bales of cotton for ginning that he could enforce against the appellants. If he had a lien at common law for the amount due for ginning, it existed while he retained possession of the property; but when he sui'rendered possession of it, and it went into possession of another, who knew nothing of his claim, and who gave value for it, his lien, if he had one, no longer existed. If he might have had a lieu, as for labor performed, under the act of March, 1868, he does not claim under that act, and makes no proof to bring himself within its terms. The claimant of a laborer’s lien under that act must bring himself strictly within the terms of the act. “The plaintiff must perform manual labor, and there must be some product of his labor, to which thé lien must attach.” Flournoy v. Shelton, 43 Ark. 170. If Fowler had or could have had a lien for work and labor under the act of March 11, 1895, by the express terms of the act it was subject to prior liens. Acts 1895, p. 39. Appellant’s mortgage was recorded January IT, 1897; the cotton was ginned in the fall of same year, 1897. Therefore Burrow’s had the prior lien. While, in justice, Fowler was entitled to pay for his ginning, we think that under the law Burrow & Son were not liable for it. The judgment is reversed, and the cause is remanded fora new trial.